     Case 2:17-cv-01201-WBS-DB Document 85 Filed 08/18/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ROBERT MANN, SR., et al.,               No. 2:17-cv-01201 WBS DB
13                 Plaintiffs,

14        v.                                 ORDER
15   CITY OF SACRAMENTO, et al.,

16                 Defendant.

17

18                                ----oo0oo----

19              Prior to the status conference scheduled for August 17,

20   2020, defendants filed a joint petition for certiorari seeking

21   review of the various constitutional issues raised by the Ninth

22   Circuit in its latest remand of this case.        At the status

23   conference, all parties requested stay of the proceedings until

24   the Supreme Court rules on defendants’ petition.         Pursuant to

25   that request, all proceedings in this case are hereby STAYED

26   pending the ruling of the Supreme Court on defendants’ petition

27   for a writ of certiorari.     Counsel shall inform the court when

28   the Supreme Court has ruled on the petition and shall take the
                                         1
     Case 2:17-cv-01201-WBS-DB Document 85 Filed 08/18/20 Page 2 of 2

1    necessary steps to put the matter back on this court’s calendar.

2               IT IS SO ORDERED.

3    Dated:   August 18, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
